EXHIBIT 10.2
Form of the Forbearance Agreement dated December 15, 2008

 
 

--------------------------------------------------------------------------------

 

FORBEARANCE AGREEMENT
 
This Forbearance Agreement (the “Agreement”) is made as of December 12, 2008
(the “Forbearance Effective Date”) by and among Lazy Days’ R.V. Center, Inc., a
Florida corporation (“Issuer”), The Bank of New York, a New York banking
corporation, as indenture trustee (“Trustee”), and the Noteholder signatory
hereto (the “Noteholder”), a holder of the Issuer’s unsecured 11.75% Senior
Notes due May 15, 2012 (the “Notes”).  For purposes of this Agreement, the
Issuer, the Trustee and the Noteholder together are referred to as the
“Parties.”  Capitalized terms used herein have the meanings assigned in the
Indenture unless otherwise defined herein.
 
RECITALS
 
WHEREAS, as of the date hereof, the Issuer has failed to make the interest
payment due on November 15, 2008 under the Indenture, which is a Default, and if
not cured within thirty days, will become an Event of Default under the
Indenture (the “Interest Default”);
 
WHEREAS, at the Issuer’s request, the Noteholder has agreed to forbear from
exercising, and to instruct the Trustee under the Indenture not to exercise
those rights and remedies available under the Indenture and/or applicable law
that have arisen or may hereafter arise, due to the occurrence and continuance
of the Interest Default on the terms and conditions set forth herein;
 
NOW THEREFORE, in consideration of the premises and the respective covenants and
agreements set forth in this Agreement, the Parties, each intending to be
legally bound, agree as follows:
 
1.  
Forbearance.

 
(a)  
Effective as of the Forbearance Effective Date, the Noteholder agrees that,
until the expiration of the Forbearance Period (as defined below), it will
forbear from exercising, and shall direct the Trustee and any broker or other
Person that holds the Notes on behalf of the Noteholder, and by signature hereto
so direct the Trustee pursuant to Article VI of the Indenture and such brokers
or other Persons, not to exercise, any rights and remedies against Issuer that
are available under the Indenture and/or applicable law solely with respect to
Interest Default; provided, however, that, except as otherwise expressly
provided herein, nothing herein shall restrict, impair or otherwise affect the
exercise of the Noteholder’s rights under this Agreement or the Indenture, and
provided further that no such forbearance shall constitute a waiver with respect
to any Defaults or Events of Default under the Indenture or a waiver of any of
the rights and remedies provided thereunder, under applicable law, at equity or
otherwise.

 
(b)  
As used herein, the term “Forbearance Period” shall mean the period beginning on
the Forbearance Effective Date and ending upon the occurrence of a Termination
Event.  As used herein, “Termination Event” shall mean the earlier to occur of
(i) December 19, 2008; and (ii) the occurrence of any Forbearance Default;
provided, however, that if, on or before December 19, 2008, the Issuer and
Noteholder enter into a mutually satisfactory confidentiality agreement and the
Issuer delivers to the Noteholder (X) a copy of the 13-week cash flow statement
of the Issuer and (Y) the budget for the 2009 fiscal year of the Issuer, then
such date set forth in Section 1(b)(i) above shall be extended to January 15,
2009.  As used herein, the term “Forbearance Default” shall mean: (A) the
occurrence of any Default or Event of Default other than the Interest Default;
(B) the failure of the Issuer to comply with any material term, condition,
covenant or agreement set forth in this Agreement; (C) the failure of any
representation or warranty made by the Issuer under this Agreement to be true
and correct in all material respects as of the date when made; (D) the
commencement by or against the Issuer of a case under title 11 of the United
States Code, the Companies’ Creditors Arrangement Act or any other act that
seeks relief under any comparable bankruptcy or insolvency regime or proceeding;
(E) the failure of the Issuer to have adequate availability and ability to
borrow under the Floor Plan Credit Facility to meet its current operating cash
needs; or (f) the acceleration of the Notes pursuant to Section 6.1 of the
Indenture.

 
(c)  
Upon the occurrence of a Termination Event, the agreement of the Noteholder
hereunder to forbear, and to direct the Trustee and any broker or other Person
that holds the Notes on behalf of the Noteholder, to forbear, from exercising
rights and remedies in respect of the Interest Default, shall immediately
terminate without further act or action by the Noteholder or the requirement of
any demand, presentment, protest, or notice of any kind, all of which Issuer
hereby waives.  The Issuer agrees that upon occurrence of and at any time after
the occurrence of a Termination Event, the Noteholder or the Trustee, as
applicable, may proceed, subject to the terms of the Indenture and/or applicable
law, to exercise any or all rights and remedies under the Indenture and/or
applicable law, including, without limitation, the rights and remedies on
account of the Interest Default and any other Defaults or Events of Default that
may then exist.  Without limiting the generality of the foregoing, upon the
occurrence of a Termination Event, if any Default or Event of Default (including
the Interest Default) exists at such time, the Noteholder or the Trustee, as
applicable, may, upon such notice or demand as is specified by the Indenture or
applicable law, and subject to the terms of the Indenture and/or applicable law,
(x) collect and/or commence any legal or other action to collect any or all of
the obligations of the Issuer under the Indenture; and (y) take any other
enforcement action or otherwise exercise any or all rights and remedies provided
to them under the Indenture and/or applicable law, all of which rights and
remedies are fully reserved.

 
2.  
Covenants. Notwithstanding any provisions to the contrary contained in this
Agreement, the Issuer hereby covenants and agrees to observe and comply with
each of the following covenants and the Issuer agrees and acknowledges that
failure to comply with any such covenant shall result in an immediate
Termination Event:

 
(a)  
The Issuer will perform, observe and comply with each covenant, agreement and
term contained in this Agreement, the Floor Plan Credit Facility and the
Indenture, other than the Interest Default.

 
(b)  
The Issuer will be prohibited, during the Forbearance Period from making any
Asset Sales or Affiliated Transactions; incurring any Liens; or making any
Restricted Payments.

 
(c)  
The Issuer shall promptly, but in any event within twenty four (24) hours,
notify the Noteholder in writing of any Forbearance Default.

 
(d)  
The Issuer shall pay within 10 days of receipt (i) the reasonable out of pocket
expenses of the Noteholder (which shall not include fees and expenses of counsel
except as provided in (ii) below) and (ii) fees and expenses of the informal
group of unaffiliated holders of the Notes (the “Noteholder Group”) and its
counsel pursuant to the terms of the Engagement Letter between the Issuer and
Akin Gump Strauss Hauer & Feld LLP dated as of December 3, 2008.

 
(e)  
The Issuer shall negotiate in good faith with the Noteholder Group regarding a
potential restructuring transaction.

 
3.  
Effectiveness.  This Agreement shall be effective as to the Noteholder and the
Issuer in accordance with Section 3 hereof regardless of whether the Trustee
executes this Agreement.  This Agreement shall be effective as to the Trustee
when the Trustee becomes a signatory hereto.

 
4.  
Representations and Warranties.

 
(a)  
The Issuer represents and warrants that:

 
(i)  
Except for the Interest Default, no other Default or Event of Default has
occurred and is continuing.

 
(ii)  
The Issuer is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, and has the full power and
authority to execute, deliver and perform this Agreement.

 
(iii)  
The execution, delivery and performance by the Issuer of this Agreement (A) have
been duly authorized by all requisite action on the part of the Issuer, (B) do
not and will not violate the certificate of incorporation or bylaws of the
Issuer, or any material agreement of the Issuer, or any order, judgment or
decree of any court, governmental agency or arbitrator by which the Issuer or
any of its properties is bound, and (C) does not and will not require any filing
(other than any disclosure filing) or registration with, consent, or
authorization or approval of, or notice to, or other action with or by, any
governmental agency or other Person.

 
(iv)  
This Agreement constitutes the legal, valid and binding obligation of the
Issuer, enforceable against the Issuer in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

 
(b)  
The Noteholder represents as follows: As of the date hereof, the Noteholder
either (A) is the sole legal and beneficial owner of the principal amount of
Notes set forth opposite its name on the signature pages hereto, or (B) has the
investment or voting discretion with respect to such Notes and has the power and
authority to bind the beneficial owner(s) of such Notes to the terms of this
Agreement.

 
5.  
Disclosure.  Each Party hereto agrees that it will permit public disclosure,
including in a press release, of the contents of this Agreement, but not
including information with respect to the Noteholder’s amount of ownership of
Notes or the identity of the Noteholder.  Notwithstanding anything in this
Agreement to the contrary, Issuer shall not, and the Issuer hereby agrees that
it will not, share the identity of the Noteholder or the amount of Notes held by
the Noteholder with any person or entity and that it will keep such information
confidential.

 

--------------------------------------------------------------------------------


6.  
Complete Integration; Amendments.  This Agreement along with the Indenture
constitutes the full and final agreement between the Parties with respect to the
subject matter hereof, and it may not be modified or amended except by a written
instrument, signed by each of the Parties, expressing such amendment or
modification.

 
7.  
No Other Amendments; Reservation of Rights, No Waiver.  Other than as otherwise
expressly provided herein, this Agreement shall not be deemed to operate as an
amendment or waiver of, or to prejudice, any right, power, privilege or remedy
of the Noteholder or the Trustee, as applicable, under the Indenture or
applicable law, nor shall the entering into this Agreement preclude the
Noteholder from refusing to enter into any further amendments or forbearances
with respect to the Indenture.  Other than as expressly provided herein, this
Agreement shall not constitute a forbearance with respect to (i) any failure by
the Issuer to comply with any covenant or other provision in the Indentures or
(ii) the occurrence or continuance of any present or future Default or Event of
Default.

 
8.  
Counterparts/Facsimile Transmission.  This Agreement may be signed in
counterparts, each of which, when taken together, shall be deemed an original.
Execution of this Agreement is effective if a signature is delivered by
facsimile transmission or electronic (e.g., “pdf”) transmission.

 
9.  
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and each of their respective successors, assigns,
heirs and personal representatives.

 
10.  
Authority.  Any person signing this Agreement in a representative capacity
(i) represents and warrants that he/she is authorized to sign this Agreement on
behalf of the Party he/she represents and that his/her signature upon this
Agreement will bind the represented Party to the terms of this Agreement, and
(ii) acknowledges that the other Party to this Agreement has relied upon such
representation and warranty.

 
11.  
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its choice of law
provisions.

 
12.  
Remedies.  Nothing contained in this Agreement shall be deemed a waiver by any
non-breaching Party hereto of any other remedies available at law to redress any
other Party’s breach of this Agreement.  Each of the rights and powers provided
pursuant to this Agreement shall be cumulative and in addition to and not in
derogation of the rights and powers otherwise available under applicable law to
the Parties pursuant to Article VI of the Indenture.

 
13.  
Direction to Trustee.  The Noteholder’s agreement to forbear as provided herein
shall constitute a direction from the Noteholder to the Trustee to similarly
forbear during the Forbearance Period.

 
14.  
Acquisition of Additional Notes.  This Agreement shall in no way be construed to
preclude the Noteholder from acquiring additional Notes to the extent permitted
by applicable law and to the extent not subject to any other contractual
restrictions.  However, the Noteholder shall, automatically and without further
action, become subject to this Agreement with respect to any Notes so acquired.

 
15.  
Limitation on Transfers of Notes.  The Noteholder hereby agrees not to sell,
assign, pledge, hypothecate or otherwise transfer, during the Forbearance
Period, any Notes (or any rights in respect thereof, including the right to
vote) that are subject to this Agreement and held by the Noteholder as of the
execution date of this Agreement except to a party who, contemporaneously with
any such sale, assignment, pledge, hypothecation, or transfer, agrees to be
fully bound as a signatory hereunder by executing and delivering to the Issuer a
joinder to this Agreement.  If the Noteholder takes any action in violation of
the preceding sentence, the Noteholder shall notify the Issuer within one
(1) Business Day thereafter. 

 
16.  
No Limitation on Business Activities.  Notwithstanding the foregoing or any
other term contained herein, Issuer acknowledges and agrees that this letter
agreement shall not in any way limit the lawful activities of Noteholder in
businesses distinct from the business of the group which holds the Notes.

 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
duly executed and delivered as of the date first above written.
 


 
Lazy Days’ R.V. Center, Inc.
 
By:_____________________
 
Name:
 
Title:
 


 


 
The Bank of New York
 
By:_____________________
 
Name:
 
Title:
 

 
 

--------------------------------------------------------------------------------

 

NOTEHOLDER
 
By:
 
Name:
 
Title:
 
Address:
 
_____________________
 
_____________________
 
_____________________
 
Attn:
 
Tel:
 
Fax:
 
Email:
 
Principal Amount of Senior Notes Held:
 
$_____________________________
 
Date:
 


 

 
 

--------------------------------------------------------------------------------

 
